DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: a storage container for a storage and dispensing station for small piece goods including the features “a retainer comprising a positioner and a retaining section, the positioner configured to hold the retainer over the dispensing opening of the housing; and a plurality of contact reducing members disposed on the base area of the separating device, the plurality of contact reducing members configured to reduce a contact area between the base area and one or more of the small piece goods “ in combination with the rest of the claim language is not taught by the prior art.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a system for storage and dispensing station for small piece goods including the features “a retainer comprising a positioner and a retaining section, the positioner configured to hold the retainer over the housing dispensing opening; and a plurality of contact reducing members disposed on the base area of the separating device, the plurality of contact reducing members configured to reduce a contact area between the base area and a small piece good dispensed from one of the plurality of channels“ in combination with the rest of the claim language is not taught by the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110170655; US 7395946; US 20190021955; US 20180079540; US 20150217929.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651   

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651